DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred from Examiner Berroa to Examiner Fu.

Status of Claims
	Claims 1-20 are currently pending and rejected.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 1 appears to be an apparatus claim in the preamble, but the body appears to be a method claim.  An apparatus or system claim should recite components of the apparatus/system in the claim body.  Claim 1, as it stands, only recites the function of the apparatus but does not recite any component or structure of the apparatus.   
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards collecting, monitoring, and analyzing data to identify a point-of-compromise location where a transaction card was 
Step 1: The claims 1-20 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards collecting, monitoring, and analyzing data to identify a point-of-compromise location where a transaction card was compromised.  The concept comprises receiving information regarding suspicious fraud activity involving a plurality of transaction cards, monitoring changes over time, and identifying a point-of-compromise location based on monitored changes surpassing a threshold.  The present claims follow the same fact pattern as Electric Power Group v. Alstom, since they are directed to obtaining data, analyzing data, and providing result of the analysis.  The claimed concept is a long-standing economic practice and is related to managing human behavior, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using generic computer components (i.e. an apparatus with undefined structure in claim 1-7, a processor in claim 8-13, and a computer media in claim 14-20) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  Accordingly, this claim recites an abstract idea.
Prong Two
Claim 1 recites an apparatus with undefined structure as additional element performing basic computer functions, such as receiving information via network, monitoring changes over time, and identifying a point-of-comprise based on monitored 
Claim 8 recites a computer processor as additional element performing basic computer functions, such as collecting data, constructing a matrix with collected data (i.e. arranging data on a table), updating indicators in the matrix, and generating a candidate point-of-promise location (i.e. analyzing data and presenting result).  Dependent claims 9-13 do not recite any additional element.
Claim 14 recites a computer media and a processor as additional elements performing basic computer functions, such as collecting data, constructing a matrix with collected data (i.e. arranging data on a table), updating indicators in the matrix, and generating a candidate point-of-promise location (i.e. analyzing data and presenting result).  Dependent claims 15-20 do not recite any additional element.
 According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The claimed process can be performed mentally or on paper, and the computer element is merely extra solution.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond 
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, claims 1-7 recite an apparatus with undefined structure, claims 8-13 recite a computer processor, and claims 14-20 recite a computer media and a processor as additional elements.  The additional elements are claimed to perform basic computer functions, such as receiving information via network, monitoring changes over time, and identifying a point-of-comprise based on monitored changes surpassing a threshold.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forman (Pub. No.: US 2005/0055373), in view of Burke et al. (Pub. No.: US 2016/0132886) and Song et al. (Pub. No.: US 2020/0311736).
 	As per claim 1, Forman teaches an apparatus having programmed instructions that when executed cause the apparatus to:
receive, via a communication network, information regarding suspicious fraud activity at involving a plurality of transaction cards, wherein the received information regarding suspicious fraud activity includes a non-fraudulent transaction between a first transaction card and a first location over a first time interval and a fraudulent transaction between the first transaction card and a second location over the first time interval, wherein the non-fraudulent transaction is before the fraudulent transaction (see Fig. 1 and paragraph 0021-0024, prior art teaches receiving transactions data and constructing a two dimensional matrix with merchants/locations on one axis and transaction cards on the other; the received information includes “bond fide or bogus” transactions, so in other words, the received information includes non-fraudulent transactions and fraudulent transactions; Examiner also points out that each matrix covers a time frame, which can be a day, a week, or other suitable time frames; Also compare Fig. 1 of Forman and Fig. 5 and 6 of the present application, they are virtually the same);
 	monitor changes over a second time interval to the received information regarding suspicious fraud activity at the first and second locations (see paragraph 0023, “Computer automation of filling ‘hits’ in the matrix for each predetermined time period would be known to those skilled in the art”; see paragraph 0024, “a set of daily or weekly matrices that cover a set of time frames, the computer can scan for each given compromised credit card number and extract those merchants having had a transaction, whether bona fide or bogus, with each of said credit cards”; see paragraph 0044, “Each relevant extracted file…or files 305 will be separately considered serially or iteratively”; also see paragraph 0045 and 0052); and
 	identify a point-of-compromise (POC) location indicating that the first transaction card was compromised at the first location over the first time interval (see paragraph 0031, 0041, 0047, 0053, and 0064, prior art scores each merchant using the metrices to determine point-of-compromise).
	Examiner notes that the meaning of claim language “wherein the received information regarding suspicious fraud activity includes a non-fraudulent transaction between a first transaction card and a first location over a first time interval and a 
	Burke teaches wherein the location data for suspicious fraud transactions includes a non-fraudulent transaction between a first transaction card and a first location over a first time window and a fraudulent transaction between the first transaction card and a second location over the first time window, wherein the non-fraudulent transaction is before the fraudulent transaction (see paragraph 0013, “determining, by the computer, whether a distance between the geographical location of the first card transaction and the geographical location of the second card transactions can be traversed within a time elapsed between the time of the first card transaction and the time of the second card transaction”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Forman with teaching from Burke to include wherein the location data for suspicious fraud transactions includes a non-fraudulent transaction between a first transaction card and a first location over a first time window and a fraudulent transaction between the first transaction card and a second location over the first time window, wherein the non-fraudulent transaction is before the fraudulent transaction.  The modification would have been obvious, because it is merely applying a known technique (i.e. detecting fraud by comparing locations of two transactions with the same card during the same time period) to a known system (i.e. fraud detection system) ready to provide predictable result (i.e. use existing fraud detection method to detect fraud).
	Examiner also notes that Forman teaches identifying a point-of compromise (POC) location based on monitoring transactions by a list of cards at a list of merchant locations (see paragraph 0024, 0041, and 0064).  Examiner notes however, Forman does not explicitly teach identify a point-of-compromise (POC) location based on monitored changes surpassing a threshold.
	Song teaches identify a point-of-compromise (POC) location based on monitored changes surpassing a threshold (see paragraph 0154, “a computer system monitors accounting general ledger items and detects any unusual patterns (e.g., unusual frequency, volume, acceleration, etc.) related to the general ledger items to identify suspicious internal fraud activities” and “if a traveling expense general ledger items has suddenly grown by 500% this month when it compared with the past twelve-month history, some employees may have abused their rights and caused the unusual expenses”; prior art teaches the well-known concept of detecting point-of-compromise by detecting changes in behavior, and in this case an acceleration of fraudulent activities in a time frame compared to historical time frames).

 	As per claim 2, Forman teaches wherein the apparatus arranges the received information regarding suspicious fraud activity at a plurality of locations over a first time interval into a first two-dimensional matrix including suspicious fraud transaction information, the plurality of locations, and the plurality of transaction cards (see Fig. 1 and paragraph 0021-0024, prior art teaches receiving transactions data and constructing a two dimensional matrix with merchants/locations on one axis and transaction cards on the other; the received information includes “bond fide or bogus” transactions, so in other words, the received information includes non-fraudulent transactions and fraudulent transactions; Examiner also points out that each matrix covers a time frame, which can be a day, a week, or other suitable time frames; Also compare Fig. 1 of Forman and Fig. 5 and 6 of the present application, they are virtually the same).
 	As per claim 3, Forman teaches wherein the apparatus arranges the received information regarding suspicious fraud activity at the plurality of locations over a second time interval into a second two-dimensional matrix using received suspicious fraud transaction information, locations, and the plurality of transaction cards (see paragraph 0024, “a set of daily or weekly matrices that cover a set of time frames, the computer can scan for each given compromised credit card number and extract those merchants having had a transaction, whether bona fide or bogus, with each of said credit cards”).
 	As per claim 4, Forman teaches wherein the apparatus identifies the POC location by comparing data between the first two-dimensional matrix and the second two-dimensional matrix (see paragraph 0024, 0041, and 0064).
 	As per claim 5, Forman teaches wherein comparing data includes determining a point of compromise (POC) indicator (see paragraph 0031, 0041, 0047, 0053, and 0064, prior art scores each merchant using the metrices to determine point-of-compromise).  Examiner notes however, Forman does not explicitly teach a POC acceleration indicator, and a card fraud acceleration indicator.
	Song teaches a POC acceleration indicator, and a card fraud acceleration indicator (see paragraph 0154, “a computer system monitors accounting general ledger items and detects any unusual patterns (e.g., unusual frequency, volume, acceleration, etc.) related to the general ledger items to identify suspicious internal fraud activities” and “if a traveling expense general ledger items has suddenly grown by 500% this 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Forman and Burke with teaching from Song to include a POC acceleration indicator, and a card fraud acceleration indicator.  The modification would have been obvious, because it is merely applying a known technique (i.e. detecting point-of-compromise by detecting changes in behavior) to a known system (i.e. fraud detection system) ready to provide predictable result (i.e. use existing point-of-comprise detection method to detect point-of-comprise).
 	As per claim 6, Forman teaches wherein the apparatus arranges the received information regarding suspicious fraud activity at a plurality of locations over a plurality of time intervals into a three-dimensional matrix of suspicious fraud transaction information, the plurality of locations, and the plurality of transaction cards (see paragraph 0023, “Note that for other implementations more complex three-plus dimensional metrics may be employed”).
 	As per claim 7, Forman does not teach wherein the apparatus identifies the POC location by calculating a POC acceleration indicator.
	Song teaches wherein the apparatus identifies the POC location by calculating a POC acceleration indicator (see paragraph 0154, “a computer system monitors accounting general ledger items and detects any unusual patterns (e.g., unusual frequency, volume, acceleration, etc.) related to the general ledger items to identify suspicious internal fraud activities” and “if a traveling expense general ledger items has suddenly grown by 500% this month when it compared with the past twelve-month history, some employees may have abused their rights and caused the unusual expenses”; prior art teaches the well-known concept of detecting point-of-compromise by detecting changes in behavior, and in this case an acceleration of fraudulent activities in a time frame compared to historical time frames).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Forman and Burke with teaching from Song to include wherein the apparatus identifies the POC location by calculating a POC acceleration indicator.  The modification would have been obvious, because it is merely applying a known technique (i.e. detecting point-of-compromise by detecting changes in behavior) to a known system (i.e. fraud detection system) ready to provide predictable result (i.e. use existing point-of-comprise detection method to detect point-of-comprise).
 	As per claim 8 and 14, Forman teaches a computerized method comprising:

 	constructing, by the computer processor, a three-dimensional matrix using collected locations and associated transaction cards over a plurality of time windows, wherein the matrix indicates the non-fraudulent transaction and the fraudulent transaction (see paragraph 0023, “Note that for other implementations more complex three-plus dimensional metrics may be employed”; see paragraph 0024, prior art teaches receiving transactions data and constructing a matrix with merchants/locations on one axis and transaction cards on the other; the received information includes “bond fide or bogus” transactions, so in other words, the received information includes non-fraudulent transactions and fraudulent transactions; see paragraph 0044, “Each relevant extracted file…or files 305 will be separately considered serially or iteratively”; also see paragraph 0045 and 0052);
 	updating, by the computer processor, indicators in the matrix after each new time window (see paragraph 0050, “Each log period, e.g., each day, the matrix is updated as to correlated transactions”); and
 	generating, by the computer processor, from indicators in the three-dimensional matrix at each update a candidate point-of-compromise (POC) location that indicates that the first transaction card was compromised at the first location (see paragraph 0031, 0041, 0047 and 0053, prior art scores each merchant using the metrices to determine point-of-compromise).
	Examiner notes that the meaning of claim language “wherein the location data for suspicious fraud transactions includes a non-fraudulent transaction between a first transaction card and a first location over a first time window and a fraudulent transaction between the first transaction card and a second location over the first time window, wherein the non-fraudulent transaction is before the fraudulent transaction” is unclear.  Examiner is unsure whether the claim language means detecting fraudulent activity based on comparing two transactions involving the same financial card at two different geographical locations within the same time period.  If that is the case, this amended feature is well-known and routinely performed.

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Forman with teaching from Burke to include wherein the location data for suspicious fraud transactions includes a non-fraudulent transaction between a first transaction card and a first location over a first time window and a fraudulent transaction between the first transaction card and a second location over the first time window, wherein the non-fraudulent transaction is before the fraudulent transaction.  The modification would have been obvious, because it is merely applying a known technique (i.e. detecting fraud by comparing locations of two transactions with the same card during the same time period) to a known system (i.e. fraud detection system) ready to provide predictable result (i.e. use existing fraud detection method to detect fraud).
 	As per claim 9, Forman teaches collecting location data for non-fraud transactions over the first time window (see paragraph 0021, 0023, 0024, and 0036).
 	As per claim 10, Forman teaches wherein generating from indicators in the matrix at each update the candidate POC location includes generating from the matrix at each update a POC indicator (see paragraph 0031, 0041, 0047, 0053, and 0064, prior art scores each merchant using the metrices to determine point-of-compromise).  Examiner notes however, Forman does not teach a POC acceleration indicator, and a card fraud acceleration indicator.
	Song teaches a POC acceleration indicator, and a card fraud acceleration indicator (see paragraph 0154, “a computer system monitors accounting general ledger items and detects any unusual patterns (e.g., unusual frequency, volume, acceleration, etc.) related to the general ledger items to identify suspicious internal fraud activities” and “if a traveling expense general ledger items has suddenly grown by 500% this month when it compared with the past twelve-month history, some employees may have abused their rights and caused the unusual expenses”; prior art teaches the well-known concept of detecting point-of-compromise by detecting changes in behavior, and in this case an acceleration of fraudulent activities in a time frame compared to historical time frames).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Forman and Burke with teaching from Song to include a POC acceleration indicator, and a card fraud acceleration indicator.  The 
 	As per claim 11, Forman does not explicitly teach generating an alert regarding the POC location based on the POC indicator, the POC acceleration indicator, and the card fraud acceleration indicator.
	Song teaches generating an alert regarding the POC location based on the POC indicator, the POC acceleration indicator, and the card fraud acceleration indicator (see paragraph 0035-0037 and 0154).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Forman and Burke with teaching from Song to include generating an alert regarding the POC location based on the POC indicator, the POC acceleration indicator, and the card fraud acceleration indicator.  The modification would have been obvious, because it is merely applying a known technique (i.e. generating alert) to a known system (i.e. fraud detection system) ready to provide predictable result (i.e. notify entities regarding to fraudulent activities).
 	As per claim 12, Forman teaches repeating the collecting operations over additional time windows (see paragraph 0024).
 	As per claim 13 and 15, Forman does not explicitly teach indicators include a rate of change of the suspicious fraud transactions at the first location.
	Song teaches indicators include a rate of change of the suspicious fraud transactions at the first location (see paragraph 0154, “a computer system monitors accounting general ledger items and detects any unusual patterns (e.g., unusual frequency, volume, acceleration, etc.) related to the general ledger items to identify suspicious internal fraud activities” and “if a traveling expense general ledger items has suddenly grown by 500% this month when it compared with the past twelve-month history, some employees may have abused their rights and caused the unusual expenses”; prior art teaches the well-known concept of detecting point-of-compromise by detecting changes in behavior, and in this case an acceleration of fraudulent activities in a time frame compared to historical time frames).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Forman and Burke with teaching from Song to include indicators include a rate of change of the suspicious fraud transactions at the first location.  The modification would have been obvious, because it is merely applying a known technique (i.e. detecting point-of-compromise by detecting changes in behavior) to a known system (i.e. fraud detection system) ready to provide predictable result (i.e. use existing point-of-comprise detection method to detect point-of-comprise).

 	As per claim 17, Forman does not explicitly teach the update of candidate POC location changes when indicators change more than a threshold amount.
Song teaches the update of candidate POC location changes when indicators change more than a threshold amount (see paragraph 0154, “a computer system monitors accounting general ledger items and detects any unusual patterns (e.g., unusual frequency, volume, acceleration, etc.) related to the general ledger items to identify suspicious internal fraud activities” and “if a traveling expense general ledger items has suddenly grown by 500% this month when it compared with the past twelve-month history, some employees may have abused their rights and caused the unusual expenses”; prior art teaches the well-known concept of detecting point-of-compromise by detecting changes in behavior, and in this case an acceleration of fraudulent activities in a time frame compared to historical time frames).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Forman and Burke with teaching from Song to include the update of candidate POC location changes when indicators change more than a threshold amount.  The modification would have been obvious, because it is merely applying a known technique (i.e. detecting point-of-compromise by detecting changes in behavior) to a known system (i.e. fraud detection system) ready to provide predictable result (i.e. use existing point-of-comprise detection method to detect point-of-comprise).
 	As per claim 18, Forman teaches wherein the data structure is a matrix (see Fig. 1 and paragraph 0023-0024).
 	As per claim 19, Forman teaches resizing the matrix based on collected data (see paragraph 0033).
 	As per claim 20, Forman teaches receiving data confirming the candidate POC location as compromised (see paragraph 0041, “At some later time then, namely, once a compromised card number is known”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
FEB-2022